ACCEPTED
                                                                                                        05-17-00289-CR
                                                                                              FIFTH COURT OF APPEALS
                                                                                                        DALLAS, TEXAS
                                                                                                     5/21/2018 12:32 PM
                                                                                                             LISA MATZ


    Dallas County
                                                                                                                 CLERK



    Public Defender’s Office
                                                                                     FILED IN
                                                                              5th COURT OF APPEALS
                                           May 21, 2018                           DALLAS, TEXAS
Fifth Court of Appeals                                                       05/21/2018 12:32:21 PM
George L. Allen, Sr. Courts Bldg.                                                   LISA MATZ
                                                                                      Clerk
600 Commerce Street, Suite 200
Dallas, Texas 75202-4658

       RE:             Leonard Mornes v. State
                       Appeal No. 05-17-00289-CR
                       Submission - Oral Argument Waiver

Dear Clerk:

       I am writing regarding submission that has been set in the case for May 30, 2018 at 9:00 a.m.

       I am writing to confirm that the parties have conferred regarding oral argument. Appellant
believes that oral argument will not significantly aid in the decisional process, and the State waives
argument if Appellant waives. Accordingly, the parties will waive argument.

       Please let me know if you have any questions or require any further action from me.



                                                      With Best Regards,

                                                      Christian T. Souza
                                                      Christian T. Souza
                                                      Assistant Public Defender
                                                      Appellate Division

CC: Anne Wetherholt, ADA